UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6636



WILLIAM WATSON,

                                              Plaintiff - Appellant,


          versus


SCOTT SIMS,

                                              Defendant - Appellee,


          and

MASON COUNTY JAIL,

                                                          Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Maurice G. Taylor, Jr.,
Magistrate Judge. (CA-03-330-3)


Submitted:    July 15, 2004                 Decided:   July 22, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Watson, Appellant Pro Se. Damon B. Morgan, Jr., MASON
COUNTY PROSECUTING ATTORNEY’S OFFICE, Point Pleasant, West
Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          William Watson appeals the district court’s order denying

as moot his motion for injunctive relief regarding access to

medical care while in custody.         Watson does not dispute the

district court’s conclusion that he is no longer in custody.

Because Watson’s release from custody effectively moots his claim

for injunctive relief against jail officials, we affirm the order

of the district court.   See Magee v. Waters, 810 F.2d 451, 452 (4th

Cir. 1987) (“Because the prisoner has been transferred, his request

for injunctive relief is moot.”).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                               - 3 -